Case 1:19-cv-02470-RM-KLM Document 49 Filed 07/16/20 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:19-cv-02470-RM-KLM

  EPIC MOUNTAIN SPORTS LLC,

         Plaintiff,

  v.

  THE VAIL CORPORATION, d/b/a Vail Resorts Managements Company and d/b/a Epic
  Mountain Gear, and
  SSI VENTURE LLC, d/b/a Epic Mountain Gear and d/b/a Vail Resorts Retail,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the Report and Recommendation of United States

  Magistrate Judge Kristen L. Mix (ECF No. 43), which recommends Defendants The Vail

  Corporation and SSI Ventures’ (collectively, “TVC” or “Defendants”) Fed. R. Civ. P 12(b)(6)

  Motion to Dismiss Plaintiff’s Colorado Consume Protection Act Claim (“Motion”) (ECF No. 13)

  be denied. Defendants filed an objection (ECF No. 44) to which Plaintiff Epic Mountain Sports,

  LLC filed a response (ECF No. 45). Upon consideration of the Recommendation, the court

  record, the applicable law, and being otherwise fully advised, the Court overrules Defendants’

  objection and accepts and adopts the Recommendation in its entirety.

  I.   LEGAL STANDARDS

         Pursuant to Fed. R. Civ. P 72(b)(3), this Court reviews de novo any part of the magistrate

  judge’s recommendation that is properly objected to. An objection is proper only if it is
Case 1:19-cv-02470-RM-KLM Document 49 Filed 07/16/20 USDC Colorado Page 2 of 6




  sufficiently specific “to focus the district court’s attention on the factual legal issues that are truly

  in dispute.” United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996).

          In evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

  true all well-plead factual allegations in the complaint, view those allegations in the light most

  favorable to the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. Brokers’

  Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir. 2014); Mink v. Knox,

  613 F.3d 995, 1000 (10th Cir. 2010). The complaint must allege a “plausible” right to relief. Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 569 n.14 (2007). To determine whether a claim is

  plausible, a court consider “the elements of the particular cause of action, keeping in mind that

  the Rule 12(b)(6) standard doesn’t require a plaintiff to set forth a prima facie case for each

  element.” George v. Urban Settlement Servs., 833 F.3d 1242, 1247 (10th Cir.) (quotation

  omitted).

 II.    BACKGROUND

          Epic Mountain Sports filed its six-count Complaint and Jury Demand (“Complaint”) with

  this Court on August 29, 2019. (ECF No. 4.) Of the six counts brought by Epic Mountain Sports,

  Defendants now move to dismiss only the second – Plaintiff’s claims that Defendants violated

  the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101 et seq. (“CCPA”).

  Specifically, Epic Mountain Sports alleges it is in the business of selling, renting, and servicing

  of bicycles, skis, snowboards, and related outdoor sports gear and equipment, and has been since

  2008 under the name EPIC MOUNTAIN SPORTS (“Plaintiff’s Mark”). (ECF No. 4, at ¶¶ 9–10,

  12.) Plaintiff’s Mark is registered with the Colorado Secretary of State. (Id. at ¶ 12.)

          Epic Mountain Sports alleges that Defendants operated a similar business, and eventually

  rebranded their retail stores to “Epic Mountain Gear.” (ECF No. 4, at ¶¶ 14, 15.) Epic Mountain



                                                     2
Case 1:19-cv-02470-RM-KLM Document 49 Filed 07/16/20 USDC Colorado Page 3 of 6




  Sports alleges it reached out to Defendants notifying them of Epic Mountain Sports’s trade name

  and likely confusing similarity between Plaintiff’s Mark and Defendants’ use of EPIC

  MOUNTAIN GEAR. (ECF No. 4, at ¶ 16.) Defendants allegedly agreed to exclude a specific

  geographic region – Winter Park – from maintaining or opening any retail stores under the EPIC

  MOUNTAIN GEAR name. (ECF No. 4, at ¶¶ 17–19.)

           However, Epic Mountain Sports alleges Defendants began targeting Epic Mountain

  Sports’s customers in the Winter Park and Grand County areas with advertisements bearing the

  EPIC MOUNTAIN GEAR name. (ECF No. 4, at ¶ 21.) According to the Complaint, these

  advertisements were related to Defendants’ “services and goods with respect to bicycles, skis,

  and other mountain sporting goods.” (Id. at ¶ 22.) Epic Mountain Sports alleges Defendants

  intentionally used a confusingly similar name associated with identical goods and services to

  falsely create the perception of an affiliation between Epic Mountain Sports and Defendants in

  Epic Mountain Sports’s customers. (Id. at ¶¶ 22, 24.)

           Defendants move to dismiss Count Two of Epic Mountain Sports’s Complaint under Fed.

  R. Civ. P. 12(b)(6), arguing Epic Mountain Sports fails to plead a CCPA claim. The Magistrate

  Judge recommends denying Defendants’ Motion. Defendants object.

  III.     ANALYSIS

           Defendants move to dismiss only Count Two (the CCPA count) of Epic Mountain

  Sports’s Complaint. To sustain a cause of action under the CCPA, plaintiff must plead and

  prove:

  (1)      that the defendant engaged in an unfair or deceptive trade practice;

  (2)      that the challenged practice occurred in the course of defendant’s business, vocation, or

           occupation;



                                                    3
Case 1:19-cv-02470-RM-KLM Document 49 Filed 07/16/20 USDC Colorado Page 4 of 6




  (3)    that it significantly impacts the public as actual or potential consumers of the defendant’s

         goods, services, or property;

  (4)    that the plaintiff suffered injury in fact to a legally protected interest; and

  (5)    that the challenged practice caused the plaintiff’s injury.

  Rhino Lining USA, Inc. v. Rocky Mountain Rhino Lining, Inc., 62 P.3d 142, 146–47 (Colo.

  2003). Defendants dispute only the first element.

         Under the CCPA, a deceptive trade practice includes “[e]ither knowingly or recklessly”

  making a “false representation as to the sponsorship, approval, status, affiliation, or connection

  of a person therewith.” See Rhino Linings, 62 P.3d at 147 (citing C.R.S. § 6-1-105(1)(e)). Such a

  false representation “must either induce a party to act, refrain from acting, or have the capacity or

  tendency to attract customers.” Id. In other words, Epic Mountain Sports must plead that

  Defendants knowingly or recklessly made some false representation as to an affiliation with Epic

  Mountain Sports that either did in fact or had the tendency to induce business from or attract

  customers. The Complaint alleges Defendants not only adopted, used, and continue to use a

  confusingly similar mark, they did so knowingly, and consumers are actually confused. (ECF

  No. 4, ¶¶ 15–25.)

         Defendants argue that simply alleging use of a confusingly similar trademark is

  insufficient to satisfy the first CCPA element under Predator Int’l, Inc v. Gamo Outdoor USA,

  Inc., No. 09-cv-00970, 2014 WL 348637 (D. Colo. Jan. 31, 2014). (ECF No. 44, at 2–3 (quoting

  Predator Int’l, 2014 WL 348637, at *6)). Both Predator Int’l and Defendants rely on

  HealthONE of Denver, Inc. v. UnitedHealth Group, Inc., 872 F. Supp. 2d 1154 (D. Colo. 2012).

  However, Defendants apparently fail to appreciate the procedural posture of HealthONE (D.

  Colo. 2012), which was a ruling on summary judgment wherein the court held the plaintiff had



                                                     4
Case 1:19-cv-02470-RM-KLM Document 49 Filed 07/16/20 USDC Colorado Page 5 of 6




  not “presented any evidence of actual misrepresentations” or “false or deceptive advertising.” Id.

  at 1190 (emphasis added). Defendants fail to note that a year earlier, the same court allowed

  HealthONE to pursue CCPA claims under allegations similar to Plaintiff’s Complaint here. See

  HealthONE of Denver, Inc. v. UnitedHealth Group, Inc., 805 F. Supp. 2d 1115, 1120–21 (D.

  Colo. 2011). Defendants do not explain how the court was wrong in allowing HealthONE to

  pursue its CCPA claims, but merely argue since HealthONE’s claim eventually failed so too will

  Epic Mountain Sports’s. This argument is rejected.

         It is of no consequence that Epic Mountain Sports will eventually have to provide

  evidence to support its CCPA claim (i.e., that Defendants knowingly or recklessly created a false

  association between EPIC MOUNTAIN SPORTS and EPIC MOUNTAIN GEAR marks such

  that it did or had a tendency to induce Epic Mountain Sports’s customers to instead patronize

  EPIC MOUNTAIN GEAR-branded stores), it does not need to do so at the pleading stage.

  Despite Defendants’ argument, Epic Mountain Sports alleges more than mere use of an allegedly

  confusingly similar trademark – it alleges Defendants knew of the confusing similarity and either

  recklessly or intentionally adopted the mark and marketed it to a group of consumers it earlier

  agreed to avoid. Discovery could reveal evidence that supports Epic Mountain Sports’s

  allegations. See Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th Cir. 2007).

         Defendants do not address the heightened pleading requirements under Rule 9(b) to prove

  a deceptive or unfair trade practice or specifically object to the Magistrate Judge’s conclusion

  thereto. Therefore, this Court adopts the clear error standard and discerns no clear error in this

  portion of her analysis. (See ECF No. 43, at 6, 8); Summers v. State of Utah, 927 F.3d 1165,

  1167 (10th Cir. 1991) (“In the absence of a timely objection, the district court may review a

  magistrate judge’s report under any standard it deems appropriate.”) The Recommendation as to



                                                    5
Case 1:19-cv-02470-RM-KLM Document 49 Filed 07/16/20 USDC Colorado Page 6 of 6




  Epic Mountain Sports’s heightened pleading standard under Rule 9(b) is incorporated herein by

  reference. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

  IV.      CONCLUSION

        Accordingly, the Court:

  (1)      OVERRULES Defendants’ objection (ECF No. 44);

  (2)      ACCEPTS and ADOPTS the Magistrate Judge’s Recommendation (ECF No. 43); and

  (3)      DENIES Defendants’ Motion to Dismiss (ECF No. 13).

  DATED this 16th day of July, 2020.
                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                  6
